Citation Nr: 0533910	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for right arm nerve 
conduction disability.  

2.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain.

3.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with history of esophageal reflux.

4.  Entitlement to a rating in excess of 10 percent for left 
ulnar nerve palsy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
February 2004 when they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  A right arm nerve conduction disability was not was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is a right arm nerve conduction 
disability otherwise related to such service. 

2.  The veteran's mechanical low back pain is manifested by 
subjective complaints of pain.

3.  The service-connected hiatal hernia with history of 
esophageal reflux is currently asymptomatic.

4.  The service-connected left ulnar nerve palsy is 
manifested by subjective complaints of intermittent sensory 
disturbance which was asymptomatic at the time of the most 
recent examination.  


CONCLUSIONS OF LAW

1.  A right arm nerve conduction disability was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  The criteria for a disability evaluation in excess of 10 
percent for mechanical low back pain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5295 (2002).

3.  The criteria for a disability evaluation in excess of 10 
percent for hiatal hernia with history of esophageal reflux, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7346 (2005).

4.  The criteria for a rating in excess of 10 percent for 
left ulnar nerve palsy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 8516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in November 2001, 
January 2003 and February 2004 VCAA letters and the statement 
of the case have collectively informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the February 2004 VCAA 
letter the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
February 2004 regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claims.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on these 
claims have been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Unfortunately, for reasons unknown, the veteran 
failed to report to a VA examination.  Accordingly, VA must 
make a decision based on the evidence of record.  See 38 
C.F.R. § 3.655.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  The Board finds 
that no further action is required by VA to assist the 
veteran with the claims.  

Entitlement to service connection for right arm nerve 
conduction disability.  

Criteria

The issue before the Board involves a claim of entitlement to 
service connection for right arm nerve conduction disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



Factual Background

The service medical records do not include any complaints 
which were found to be associated with a right arm nerve 
disability.  No right arm nerve disability was diagnosed 
during the veteran's active duty service.

The veteran didn't complain of any right arm problems at the 
time of a June 1996 VA examination.  On VA examination in 
October 1996, he complained of problems with some of the 
fingers on his left hand but denied any other problems.   

In September 2000, the veteran complained of morning 
swelling, stiffness and pain at his finger joints, however 
physical examination revealed a full range of motion at that 
time.  

An October 2001 VA clinical record reveals that  the veteran 
was seeking treatment for right elbow pain which had been 
present for two weeks.  The veteran did not recollect any 
triggering factor and he denied a similar history of pain in 
the past.  The assessment was muscle strain and pronator 
syndrome.  

In November 2001, the veteran sought treatment for right 
elbow pain which had been present for three weeks.  He had 
been seen by the VA clinic in October and early November and 
was diagnosed with epicondylitis of the right elbow and 
pronator syndrome.  The veteran denied a prior history of 
trauma or accident.  The impression was lateral 
epicondylitis.  An X-ray examination of the right elbow was 
interpreted as being normal in November 2001.  Clinical 
records dated later in the month include impressions of 
lateral epicondylitis of the right elbow.  

In February 2002, the veteran complained of intermittent 
right elbow pain occurring when lifting or straining right 
upper extremity.  The impression was right elbow 
epicondylitis.  

On VA examination in March 2002, the veteran reported that he 
experienced episodic numbness and tingling in the right elbow 
and lateral portion of the right hand.  It did not prevent 
him from working.  It was usually gone after he moved around 
in the morning.  Physical examination revealed a normal range 
of motion in the elbows.   There appeared to be no muscle 
weakness or loss of function of the wrist, elbow or hand.  X-
ray examination of the elbow revealed normal bones, joints 
and soft tissue.  The pertinent diagnosis was complaints of 
ulnar nerve on the right without evidence of physical 
disability or loss of function.  


Analysis

The Board finds that service connection is not warranted for 
the right arm nerve conduction disability.  A right arm 
disability was not present during active duty and the first 
time the veteran sought treatment for right arm problems was 
in 2000, several years after his discharge from active duty.  
Epicondylitis of the right elbow and pronator syndrome were 
noted in 2001 but these disabilities were not linked to the 
veteran's active duty service in any way.  In fact, the 
clinical records reveal that the veteran did not know of any 
prior trauma to the elbow and did not mention his military 
service when seeking treatment for the disorder.  The most 
recent VA examination conducted in March 2002 indicated that 
the veteran complained of pain but there was no physical 
evidence of loss of disability or loss of function.  The only 
evidence of record which links a right arm nerve conduction 
disability to active duty service is the veteran's own 
allegations and testimony.  The Board finds, however, that 
the veteran is a lay person.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no supporting evidence of any 
right arm nerve disorder during service or within a year of 
discharge, nor is there evidence of such a disorder for 
several years after service.  There is thus no supporting 
evidence of any continuity of pertinent symptoms since 
service to suggest any link to service. 

The Board notes that a medical opinion was not obtained to 
determine the etiology of the right elbow disability.  The 
Board finds such examination would be based on pure 
speculation as to whether the disability was incurred in or 
aggravated by active duty as there were no symptoms reported 
during active duty or for several years afterward and when 
the veteran finally did seek treatment for the disability, he 
denied have prior symptoms.  There is no continuity of 
symptomalogy from active duty to the present based on the 
veteran's own reports.  

General increased rating criteria

The veteran has claimed that the severity of his service-
connected disabilities warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran failed to report for a VA examination scheduled 
in September 2005.  No reason was provided for his failure to 
appear for the scheduled examination.  When a veteran fails 
without good cause to report for a VA examination requested 
by VA in conjunction with a claim, VA is not obliged to 
attempt to provide another.  (Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a)).

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disabilities must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain.

Criteria

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The previous version of the rating criteria provided as 
follows: Under Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation 
of motion, a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The amended version of the rating criteria provides as 
follows: The General Rating Formula for Diseases and Injuries 
of the Spine provides for the following disability ratings 
for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It applies to Codes 5235 to 
5243 unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  For purposes of this case, 
the Board notes that under the General Rating Formula for 
Diseases and Injuries of the Spine, ratings are assigned as 
follows: 1) 40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine; 2) 50 percent -- Unfavorable 
ankylosis of the entire thoracolumbar spine; and 3) 100 
percent -- Unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  Note (2): 
(See also Plate V.) For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Note (3): In 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Note (4): Round each range of 
motion measurement to the nearest five degrees.  Note (5): 
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6): Separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  5235 Vertebral 
fracture or dislocation  5236 Sacroiliac injury and weakness  
5237 Lumbosacral or cervical strain  5238 Spinal stenosis  
5239 Spondylolisthesis or segmental instability  5240 
Ankylosing spondylitis  5241 Spinal fusion  5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome Intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Factual Background

In July 2001, the veteran submitted his claim of entitlement 
to an increased rating for his back disability. 

On VA spinal examination in March 2002, the veteran reported 
episodes of muscle spasms two to three times per week if 
would bend, lift, twist, or use his back for any type of 
work.  Physical examination of the back revealed no 
tenderness or muscle spasm.  The range of motion was normal.  
The veteran was able to flex to touch his toes with straight 
legs without difficulty.  Extension could be accomplished to 
20 degrees without pain.  Lateral flexion and rotation was 
determined to be within normal limits.  Straight leg raising 
was negative.  The veteran was able to walk on his toes and 
heels without difficulty.  The diagnosis was mechanical low 
back pain, episodic in nature.  A  March 2002 X-ray was 
interpreted as revealing spondylolysis L5.  

A March 2003 VA clinical record includes the notation that 
the veteran experienced continued low back pain.  The 
impression was history of low back pain.

Analysis

The Board finds that an increased rating is not warranted for 
the veteran's low back disability.  Although the veteran has 
voiced subjective complaints of intermittent pain and muscle 
spasm, clinical examination did not reveal any muscle spasm 
and there was no objective evidence of pain on motion.  There 
is no objective evidence of record indicating that the 
veteran experiences any compensable loss of motion including 
during any flares of pain which would allow for a grant of an 
increased rating based on functional loss.  Physical 
examination at the time of the most recent VA examination 
revealed a full range of motion.  The clinical records 
associated with the claims file include only very 
intermittent complaints of low back pain without any 
indication that the veteran experiences any significant 
disability as a result of the back pain.  No neurological 
symptomatology is present other than that alleged by the 
veteran.  While the veteran has alleged that he experienced 
muscle spasms in the back, there is no competent evidence of 
record documenting this symptomatology.  There is no evidence 
of record indicating the veteran experienced any 
incapacitating episodes due to his service connected back 
disability.  As there is no objective evidence of record of a 
compensable limitation of motion of the lumbar spine, no 
competent evidence of any intervertebral disc syndrome 
symptomalogy or any evidence of incapacitating episodes 
attributed to the service-connected disability, the Board 
finds an increased rating is not warranted under either the 
old or new rating criteria applicable to the veteran's low 
back disability which has been described for rating purposes 
as mechanical low back pain. 

In sum, the currently assigned 10 percent rating appears to 
adequately contemplate the level of severity of the service-
connected low back disability.  The veteran may always 
advance a claim for an increased rating if the severity 
increases in the future. 



Entitlement to a rating in excess of 10 percent for hiatal 
hernia with history of esophageal reflux.

Criteria 

The veteran's service-connected hiatal hernia with history of 
reflux is currently evaluated as 10 percent disabling under 
Diagnostic Code 7346.  Under Diagnostic Code 7346, a 60 
percent rating is for application when there are symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is for application when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is for application with two or more of the 
symptoms for the 30 percent evaluation of less severity.

Factual Background

In September 2000, the veteran complained of slight 
indigestion even though he continued to take Prevacid.  The 
impression was gastroesophageal reflux disease.  

In March 2001, the veteran complained of left lower quadrant 
pain.  He denied nausea, vomiting or decrease in appetite.  
He also denied bowel movement changes and weight changes.  He 
also denied melena.  The impression was non specific 
abdominal pain possible abdominal wall muscle strain.  

In July 2001, the veteran submitted his claim of entitlement 
to an increased rating for his hernia.  

In July 2001, the veteran denied having any change in bowel 
or bladder patterns and there was no blood in his stool.  A  
separate clinical record dated in July 2001 includes an 
impression of gastroesophageal reflux disease symptoms which 
were well controlled.  

In September 2001, the veteran complained of slight 
indigestion even though he continued to take Prevacid.  He 
had no change in bowel or bladder habits, no constipation, no 
diarrhea, and no blood in the stools.  

A February 2002 clinical record includes complaints of left 
upper chest pain.  The impression was atypical chest pain 
probably gastroesophageal reflux disease.  

At the time of VA examination in March 2002, the veteran 
reported that he was asymptomatic as long as he remained on 
his medication.  The diagnosis was hiatal hernia which 
responded to medication; veteran was asymptomatic but had 
confirmed diagnosis of gastroesophageal reflux disease.  

An August 2002 VA clinical record demonstrated that the 
veteran denied any further problems with acid reflux or 
gastroesophageal reflux disease.  

A March 2003 VA clinical record shows that the veteran denied 
any change in bowel or bladder.  His appetite is good.  
Impression was history of gastroesophageal reflux disease.  

Analysis

Here, the record does not contain evidence which would 
warrant an award higher than the currently assigned 10 
percent for the hiatal hernia with history of 
gastroesophageal reflux disease.  The clinical evidence of 
record demonstrates that the veteran's service-connected 
disability is currently asymptomatic while he was on 
medication.  While the clinical records document one 
occurrence of epigastric distress in February 2002, the 
veteran has remained essentially asymptomatic since that 
time.  Additionally, there is no evidence that the veteran's 
hiatal hernia with GERD is productive of considerable 
impairment of health, a requirement for the next higher 
rating.  Applying the medical findings to the rating 
criteria, the Board finds that a rating higher than the 
currently awarded 10 percent for hiatal hernia is not 
warranted. 

Entitlement to a rating in excess of 10 percent for left 
ulnar nerve palsy.  

Criteria

The veteran's service-connected right ulnar neuropathy has 
been evaluated as 10 percent disabling under the provisions 
of Diagnostic Code 8516.  Diagnostic Code 8516 provides that 
a 10 percent evaluation will be assigned for mild incomplete 
paralysis of the ulnar nerve.  A 30 percent evaluation will 
be assigned for moderate incomplete paralysis of the ulnar 
nerve of the major extremity.  A 40 percent evaluation will 
be assigned for severe incomplete paralysis of the ulnar 
nerve of the major extremity.

Factual Background

On VA examination in March 2002, the veteran complained of 
numbness and tingling when he woke up in the morning but the 
symptomalogy would clear up by the time he was up and around.  
He had no loss of function or lack of use of the hand.  There 
was no prolonged disability.  The sensation was intermittent 
in occurrence.  Physical examination revealed a normal range 
of motion.  Deep tendon reflexes were equal and symmetrical 
and grasp was normal.  There was no muscle loss, weakness or 
loss of function of the wrist, elbow or hand.  The diagnosis 
was complaints of ulnar nerve palsy of the left hand which 
was asymptomatic at the time of the examination.  

Analysis

The Board finds that an increased rating is not warranted for 
the service-connected disability as the competent evidence of 
record indicates that it is asymptomatic.  There was no 
complaints records in the VA clinical records which indicates 
that the veteran experiences any permanent paralysis of the 
ulnar nerve.  No disability of the ulnar nerve was found at 
the time of the March 2002 VA examination.  As there is no 
clinical evidence of the presence of even minor paralysis of 
the ulnar nerve, the Board finds an increased rating is not 
warranted under Diagnostic Code 8516.

Conclusion

The evidence of record does not indicate that the veteran's 
service-connected disabilities present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  There is no indication that any of the 
disabilities on appeal have required frequent periods of 
hospitalization, and there is no evidence of marked 
interference in employment so as to render impracticable the 
application of regular schedular standards.  38 C.F.R. § 
3.321(b).  Since the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(a).


ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


